Citation Nr: 1538823	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of a right shoulder dislocation with arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an extra scheduler total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The Veteran served on active duty from December 1969 to October 1972.  His service from March 1973 to November 1976 was other than honorable.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2009 rating decision of the VA Regional Office (RO) in Waco, Texas that denied entitlement to an evaluation in excess of 20 percent for service-connected right shoulder disability.

The Veteran was afforded a videoconference hearing at the RO in February 2012 before the undersigned sitting at Washington, DC.  The transcript is of record.

The case was remanded for further development by Board decision in March 2014.

Following review of the record, the issue of entitlement to an extra scheduler total rating based on unemployability due to service-connected disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


FINDING OF FACT

Postoperative residuals of a right shoulder dislocation with arthritis are not manifested by a limitation of shoulder motion to a point midway between the side and shoulder level.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for postoperative residuals of a right shoulder dislocation with arthritis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5201-5024 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. § 5103 and § 5103A have been met in this instance. There is no issue as to providing an appropriate application form or the completeness of the application. 

In a letter dated in October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what evidence the claimant could provide in support of the claim and the evidence VA would attempt to obtain.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c) (2015).  The Board finds that the necessary development has been accomplished for the claim and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384.  The claim of entitlement to an increased rating for the appellant's right shoulder disability is ready to be considered on the merits.  

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2015).

The service connected right shoulder disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 which provides that for the major arm, a 20 percent rating is warranted when motion is limited to shoulder level.  A 30 percent is allowed when motion is limited to midway between the side and shoulder level.  A 40 percent disability rating applies when shoulder motion is limited to 25 degrees from the side for the major arm. 

For VA purposes the normal shoulder motion is forward flexion and abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees. 38 C.F.R. § 4.71a, Plate I (2015).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.71a, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2015).


Factual Background

A claim of entitlement to an increased rating for postoperative residuals of a right shoulder dislocation with arthritis was received in August 2009.  

The report of a private October 2009 right shoulder X-ray was associated with the claims folder and was interpreted as showing markedly severe degenerative osteoarthritis of the right shoulder.  

The Veteran was afforded a VA joints examination in November 2009.  He complained of arthritic pain, stiffness, swelling, locking and lace of endurance.  He indicated that he was unable to lift or work due to the right shoulder disorder.  He also had complaints of heat, instability, weakness, giving way, and fatigability.  The appellant related that his symptoms had gotten worse.  The appellant was noted to use medication to include Tylenol for pain, and a topical ointment to relieve sore and swollen muscles.  He stated that had episodes of flare-ups of considerable to severe pain that including locking, spasms and swelling that might last for hours.  He related that he had had episodes of dislocation and that the right shoulder ached in cold weather whereupon he was unable to move the right arm, followed by stiffness and locking.  Ankylosis was not present.  

On examination right shoulder flexion was from 0 to 150 degrees with pain in the last 30 degrees and functional loss of 20 degrees.  Shoulder abduction was from 0 to 90 degrees, and external and internal rotation was from 0 to 80 and from 0 to 70 degrees, respectively.  The findings were substantially the same after repetitive testing.  There was no objective evidence of pain, fatigue, weakness, lack of endurance or incoordination reported on range of motion of the right shoulder.  Some tenderness and guarding of movement were elicited, but no edema, effusion, instability, weakness, redness, heat, or abnormal movement was noted.  An X-ray of the right shoulder obtained in October 2009 was interpreted as showing moderate degenerative arthritic changes of the right glenohumeral joint and mild degenerative arthritic changes of both acromioclavicular joints.  Following examination the diagnoses were postoperative residuals of a right shoulder dislocation with arthritis, scar and osteophytes.  The effects of the condition on the claimant's usual occupation and daily activities were described as moderate impairment with more severe impairment with overhead activities.

The Veteran's post-operative scar was examined and exhibited no objective symptoms of tenderness, adherence, ulceration or skin breakdown, depression, induration or inflexibility of the skin.  It was described as superficial with no current symptoms.

VA outpatient clinical records dated in 2009 show that the Veteran sought treatment for a number of complaints and disorders.  The evidence reflects that  the right shoulder was on his problem list but that he did not receive any specific treatment in this regard.  

Disability Benefits Questionnaires were completed for the Veteran following VA examinations in May and October 2014.  The claims file was reviewed in May 2014.  It was noted that there had been progressive degeneration of the right shoulder with instability and significant loss of range of motion and functioning.  It was reported that the Veteran had worked as a butcher, truck driver and janitor since leaving service in 1982 and that his multiple jobs over the years had increased his shoulder symptoms, leading to either his leaving employment voluntarily or being dismissed.  The appellant reported flare-ups of pain that impacted the function of the shoulder and/or arm, including difficulties brushing his teeth, household chores, playing with grandchildren and inability to lift more than 15 to 25 pounds.  He said he could not lift the right arm above the shoulder.

On examination, right shoulder flexion was from 90-100 degrees with painful motion beginning at 80 degrees.  Abduction was from 80-90 degrees with objective evidence of painful motion beginning at 70 degrees.  Internal and external rotation was to 45 degrees.  The Veteran did not demonstrate an additional limitation of shoulder motion following repetitive-use testing.  It was noted that there was functional impairment of the right shoulder that included incoordination, impaired ability to execute skilled movements smoothly, pain on movement and weakened movement.  The appellant had localized tenderness on palpation of the shoulder.  Right shoulder muscle strength in flexion and abduction was 4/5.  There was no muscle atrophy.  He had no ankylosis.  Impingement testing was positive.  It was reported that there was a history of mechanical symptoms of clicking and/or catching.  There was a history of recurrent dislocation with guarding of movement as well as some instability.  The Veteran did not have any acromioclavicular joint condition or any other impairment of the clavicle or scapula.  The surgical scar was not painful or unstable.  The examiner did find that the appellant was unable to lift his arm above shoulder level.  It was reported that the appellant did not have any other pertinent findings relative to the right shoulder.  X-rays from October 2009 were reviewed.  The examiner determined that right shoulder functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Following examination, the diagnoses were moderate to severe right shoulder degenerative joint disease, and right shoulder dislocation with surgical repair and scar.

The examiners opined that the Veteran could not perform employment that required a great deal of overhead movement and heavy lifting, and that he would have difficulty driving large trucks, engaging in labor-intensive occupations, including meat cutting, and working in grocery store in a position that involved overhead activity.  An examiner stated that otherwise, it was not possible, without resorting to speculation, to estimate loss of range of motion or to describe loss of function, pain, weakness, fatigability, or incoordination, either during flare-ups or when the joint was used repeatedly over a period of time, because there is no conceptual or empirical basis for making this determination without directly observing function under these conditions.  It was opined that the Veteran had no skills for a desk job and that he could not perform the jobs that he previously held due to pain and limitation in range of motion of the right shoulder.  

Legal Analysis

Upon careful consideration of the evidence pertaining to the Veteran's right shoulder disability, the Board finds that no more than a 20 percent disability evaluation is warranted.  This is because functional flexion or abduction of the Veteran's right arm has not been less than 90 degrees at any time during the appeal period.  The Veteran consistently demonstrated that he was able to raise the right arm to shoulder level.  The Board acknowledges that the Veteran has significant complaints and symptoms that include pain, stiffness, weakness, instability, locking, spasm, arthritis, and fatigability that significantly affect right shoulder function.  He has also complained of substantial loss of utility of the right arm in his usual labor-related duties.  However, in order to warrant a higher evaluation, there must be functional limitation of the arm to midway between the side and shoulder level which is not demonstrated in this case.  As that level of disability is not shown, the symptoms demonstrated are consistent with no more than a 20 percent disability evaluation.  The appellant is competent to report that his disability is worse.  However, the more probative clinical evidence preponderates against finding that his symptoms limit functional use to shoulder level or below. 

The Board has considered whether a higher disability evaluation may be awarded since based on any other potentially applicable diagnostic codes pertaining to the right shoulder.  However, the evidence demonstrates no ankylosis, malunion with marked deformity, or impairment of the humerus, nor does it document  frequent episodes of dislocation that might provide a basis for a higher disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 or 5202.  Neither examination nor X-ray study has confirmed ankylosis, fibrous union, or loss of the humeral head.  The Veteran is not shown to otherwise meet the criteria for an evaluation for an increased rating under Diagnostic Codes 5202-5203.  Therefore, entitlement to a higher evaluation for right shoulder disability under alternative diagnostic codes is not warranted.  

The Board accepts that the Veteran believes that he has a significant impairment of the right shoulder.  When the pertinent diagnostic criteria provide for a rating based on loss of range of motion, determinations regarding functional loss are to be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups. 38 C.F.R. § 4.40; DeLuca v. Brown at 206.  In this instance, however, neither the lay nor medical evidence reflects the functional equivalent of the criteria required for a higher evaluation as shown above. See Johnston v. Brown, 10 Vet. App. 80 (1997).  The Board thus finds that in view of the fact that right shoulder disability is not commensurate with a higher rating under the most appropriate diagnostic code, any symptoms resulting in functional loss have been accounted for and are contemplated by the assigned 20 percent rating currently in effect.  

The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2015) but finds that there is no basis for referral.  There is no indication of an exceptional disability picture such that the scheduler evaluation for the service-connected right shoulder is inadequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms due solely with service-connected right shoulder disability alone are not shown to markedly interfere with employment beyond that contemplated by the rating schedule.  There is no evidence showing that he has been frequently hospitalized due any symptoms or even seeks any regular treatment in this regard.  The evidence thus demonstrates that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. Thun.

Under the circumstances, the Board finds that entitlement to an evaluation in excess of 20 percent the appellant's service-connected right shoulder disability is not warranted.  The preponderance of the evidence is against the claim and a higher rating is denied.


ORDER

Entitlement to an increased rating for postoperative residuals of a right shoulder dislocation with arthritis is denied.



REMAND

The record reflects that on VA examination in May 2015, the examiner stated that due to right shoulder impingement, the Veteran had significant neuropathy in the right arm, wrist and hand with diminished strength.  The examiner appeared to relate this to the service-connected right shoulder disorder.  Under 38 C.F.R. § 4.71a, Note (1), any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  This appeal is therefore remanded for purposes of allowing the RO to adjudicate the issue of whether service connection and a separate rating are warranted for any neurological disorder is caused or aggravated by postoperative residuals of a right shoulder dislocation with arthritis.  The United Court of Appeals for Veterans Claims (Court) has held that VA must consider whether a Veteran's service-connected disabilities warrant separate rating for orthopedic, neurological, and scar impairment. See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or manifestation under 38 C.F.R. § 4.14 (2015).  As such, the issue of entitlement to a total rating based on unemployability due to service-connected disability will be held in abeyance until this matter is resolved. 

Prior to adjudicating the remanded issue of whether service connection and a separate rating are warranted for neurological abnormalities related to the service-connected right shoulder, the RO must provide the Veteran with notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) to afford the Veteran proper notice in this regard.

Accordingly, the case is REMANDED for the following actions:

1.  Fully develop the issue of whether service connection and a separate rating are warranted for any objective neurological abnormalities associated with the service-connected right shoulder, to include providing proper VCAA notice to the Veteran.

2.  Then, adjudicate the claims of whether service connection and a separate rating are warranted for any objective neurological disorder associated with the right shoulder.  The appellant is advised that the Board cannot and will not exercise appellate jurisdiction over any claim that is not perfected in a timely appeal.

3.  Thereafter, readjudicate the claim of entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit sought on appeal is not granted, furnish the Veteran and the representative a supplemental statement of the case and provide them an opportunity to respond before the claims are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


